Citation Nr: 1530226	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for upper airway resistance syndrome.

2. Entitlement to an initial compensable evaluation for bilateral patellofemoral syndrome.

3. Entitlement to an initial compensable evaluation for Raynaud's Syndrome.

4. Entitlement to a 10 percent evaluation based on multiple, noncompensable, service connected disabilities.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Hartford, Connecticut.  The case was most recently certified to the Board by the St. Petersburg, Florida RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 submitted March 2012, the Veteran indicated his desire for a Board hearing in Washington, D.C.  In May 2014 correspondence, the Veteran indicated he wanted a Board hearing, via videoconference, in Tampa, Florida, instead.  In April 2015, a hearing notification letter informed the Veteran of his Board hearing, in Washington, D.C., in June 2015.  In June 2015, a few days prior to the scheduled hearing in Washington, D.C., the Veteran submitted a letter again indicating his desire to have a Board hearing, via videoconference, in Tampa, Florida.  The Veteran reported that at the time he submitted his VA Form 9 he lived close to Washington, D.C., but since then had moved to Florida.  Thus, the repeated request for a change of location for his hearing.  

The Veteran's May 2014 correspondence was received prior to any notification of a hearing scheduled, but was not acted upon.  The hearing was later scheduled for Washington, D.C., despite the timely request for a change.  Since the RO schedules videoconference hearings, a remand of these matters is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing, via videoconference, at the earliest available opportunity.  Notify the Veteran the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




